 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY J. LODGE
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5   Email: jeffrey.lodge@usdoj.gov
 6   Attorneys for the United States

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   JOHANA MARTINEZ,                                     )   Case No. 1:16-cv-01556 LJO-SKO
                                                          )
11                          Plaintiff,                    )
                                                          )   STIPULATION TO EXTEND
12   v.                                                   )   DISPOSITIVE MOTION DEADLINE;
                                                          )   ORDER
13   UNITED STATES OF AMERICA,                            )
                                                          )
14                          Defendant.                    )   (Doc. 51)
                                                          )
15                                                        )
                                                          )
16                                                        )
17

18          Plaintiff Johana Martinez (“Plaintiff”) and Defendant United States (“Defendant”),

19   (collectively “the parties”), stipulate, by and through their undersigned counsel, and request that the

20   time to file dispositive motions should be extended for two weeks from the existing deadline of

21   October 29, 2018, to November 12, 2018.

22          The timing of recent discovery disputes and the obligations regarding other cases has made it

23   difficult for the United States to finalize its summary judgment motion within existing deadline. The

24   United States requests that the deadline for filing dispositive motions, as well as the corresponding

25   deadlines for the opposition, reply, and hearing, be extended for approximately two weeks. The

26   United States did timely provide the Plaintiff with a proposed joint statement of undisputed facts.

27          Accordingly, the parties stipulate and agree that the deadline for filing dispositive motions, as

28

29   STIPULATION TO EXTEND DISPOSITIVE MOTION DEADLINE;
     ORDER                                                                                1
30
 1   well as the corresponding deadlines for the opposition, reply, and hearing, be extended for

 2   approximately two weeks. This is not a material alteration of the scheduling order and no other

 3   adjustments to the schedule or the order are contemplated. The parties request the court to endorse

 4   this stipulation by way of formal order.

 5                                                           Respectfully submitted,

 6   Dated: October 30, 2018                                 McGREGOR W. SCOTT
                                                             Acting United States Attorney
 7

 8                                                  By:       /s/Jeffrey J. Lodge
                                                             JEFFREY J. LODGE
 9                                                           Assistant U.S. Attorney
                                                             Attorneys for the United States
10

11
     Dated: October 30, 2018                                 ROBINS CLOUD LLP
12

13                                                           (As authorized 10/30/18)
                                                             /s/Ari Friedman
14                                                           Ari Friedman
                                                             Attorneys for Plaintiff
15

16                                                              ORDER

17
                Based in part on the parties’ above-stipulation (Doc. 51), and with good cause shown, the Court
18
     hereby ORDERS that case schedule (Doc. 35 and 49) is modified as follows:
19
         Event                                       Prior Date                         Continued Date
20       Dispositive Motion Filing                   October 29, 2018                   November 12, 2018
21       Opposition to Dispositive Motion            November 23, 2018                  December 7, 2018
         Filing:
22
         Reply in Support of Dispositive             November 30, 2018                  December 14, 2018
23       Motion Filing
         Dispositive Motion Hearing                  December 5, 2018                   December 19, 2018
24
         Pretrial Conference                         January 30, 2019, at 8:15          February 6, 2019, at 8:15
25                                                   am                                 am1
26
27   1
         The pretrial conference has been adjusted to allow the Court adequate time to rule on dispositive motions.
28

29   STIPULATION TO EXTEND DISPOSITIVE MOTION DEADLINE;
     ORDER                                                                                                2
30
 1            The trial date remains set for March 26, 2019, at 8:30 a.m.

 2            It is further ORDERED that Plaintiff’s Ex Parte Motion to Enlarge the Dispositive Motion

 3   Deadline (Doc. 50) is DENIED as MOOT.2

 4
     IT IS SO ORDERED.
 5

 6   Dated:      October 31, 2018                                              /s/   Sheila K. Oberto                     .
                                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   2
       The Court observes that Defendant’s ex parte motion seeking to enlarge the dispositive motion deadline was filed on the
22   day the deadline expired. Requests for extension are governed by Rule 144 of the Local Rules of the United States District
     Court, Eastern District of California (“Local Rules”). Local Rule 144(d) explains that “[r]equests for Court-approved
23   extensions brought on the required filing date for the pleading or other document are looked upon with disfavor.” In
     addition, the above-stipulation was filed after the expiration of the dispositive motion deadline. The Court may extend time
24   to act after the deadline has expired because of “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, although the above-
     stipulation demonstrates good cause to support the request for extension of time (see Fed. R. Civ. P. 16(b)(4)), no such
25   excusable neglect has been articulated—much less shown—to justify the untimeliness of the request. Notwithstanding this
     deficiency, given the absence of bad faith or prejudice to Plaintiff (as evidenced by her agreement to the extension of time
26   after the deadline) and in view of the liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing
     that cases are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010), the Court
27   will grant the parties’ stipulated request. The parties are hereby admonished that any future requests for extensions of time
     shall be brought in advance of the required filing date and be supported by good cause under Fed. R. Civ. P. 16(b)(4).
28

29   STIPULATION TO EXTEND DISPOSITIVE MOTION DEADLINE;
     ORDER                                                                                                 3
30
